                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION



RYAN HEMMING,                                                      Civ. No. 1:17-cv-01624-MC

                      Plaintiff,                                    OPINION & ORDER
               v.

DECIBELS OF OREGON, INC.;
DENNIS SNYDER; LEO BROWN,

                  Defendants.
_______________________________________

McSHANE, District Judge.

        This matter comes before the Court on Defendants’ Motion for Partial Summary Judgment,

ECF No. 25. The Court has determined that this motion is appropriate for resolution without oral

argument. For the reasons discussed below, the motion is GRANTED in part and DENIED in

part.

                                      BACKGROUND

        The following factual summary is derived from the First Amended Complaint (“FAC”),

ECF No. 16, and the docket entries for the related action, Matthew Wilson v. Decibels of Oregon

et al., Case No. 1:16-cv-00855-CL.

        Plaintiff Ryan Hemming was employed by Defendant Decibels of Oregon, Inc. as an

installation technician from September or October, 2009, through May 22, 2016. FAC ¶¶ 8-10.

        On June 7, 2017, Plaintiff sought to join an earlier-filed Fair Labor Standards Act

(“FLSA”) collective action case, Matthew Wilson v. Decibels of Oregon et al., Case No. 1:16-cv-




Page 1 –OPINION & ORDER
00855-CL (the “Matthew Wilson case”), as an opt-in plaintiff. See ECF No. 43 of Case No. 1:16-

cv-08550-CL. The Matthew Wilson plaintiff moved for FLSA class certification. Judge Clarke

recommended that class certification be denied on the basis that the putative class members were

not similarly situated and, on August 31, 2017, this Court adopted that recommendation. ECF

Nos. 82, 96 of Case No. 1:16-cv-08550-CL. Denial of class certification resulted in the involuntary

dismissal of Plaintiff’s claims without prejudice. FAC ¶ 16. The Matthew Wilson plaintiff

proceeded with his individual claims, which were ultimately resolved by settlement agreement on

April 24, 2018. ECF No. 115 of Case No. 1:16-cv-00855-CL. Plaintiff did not appeal the denial

of conditional certification following entry of final judgment in the Matthew Wilson case.

       Plaintiff initiated this action on October 15, 2017. ECF No. 1. Plaintiff alleges that he and

other similarly situated installation technicians were subjected an unfair and unlawful system of

payment while employed by Defendants, which deprived them of wages for time spent working

and overtime pay to which they were entitled. As in the Matthew Wilson case, Plaintiff is pursuing

collective action on behalf of similarly situated installation technicians. Plaintiff filed a written

consent to join in this action on April 5, 2018. ECF No. 18.

                                      LEGAL STANDARD

       Summary judgment is appropriate if the record shows that “there is no genuine dispute as

to any materials fact and the [moving party] is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Substantive law on an issue determines the materiality of a fact. T.W. Elec. Servs.,

Inc. v. Pac. Elect Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). Whether the evidence is

such that a reasonable jury could return a verdict for the nonmoving party determines the

authenticity of the dispute. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




Page 2 –OPINION & ORDER
        The moving party has the burden of establishing the absence of a genuine issue of material

fact. Celotex Corp. v. Caltrett, 477 U.S. 317, 323 (1986). If the moving party shows the absence

of a genuine issue of material fact, the nonmoving party must go beyond the pleadings and identify

facts which show a genuine issue for trial. Id. at 324.

        Special rules of construction apply when evaluating a summary judgment motion: (1) all

reasonable doubts as to the existence of genuine issues of material fact should be resolved against

the moving party; and (2) all inferences drawn from the underlying facts must be viewed in the

light most favorable to the nonmoving party. T.W. Elec., 809 F.2d at 630.

                                            DISCUSSION

        Defendants move for summary judgment with respect to Plaintiff’s FLSA collective action

claim on the basis that it is partially-time barred.

        An action brought under the FLSA must be commenced within two years after the cause

of action accrues, unless the case involves a “willful violation,” in which case the limitations period

is extended to three years. 29 U.S.C. § 255(a). “An FLSA cause of action accrues ‘at each regular

payday immediately following the work period during which the services were rendered for which

the wage or overtime compensation is claimed.’” Frye v. Baptist Mem’l Hosp., Inc., 495 F. App’x

669, 675 (6th Cir. 2012) (quoting Hughes v. Region VII Area Agency on Aging, 542 F.3d 169, 187

(6th Cir. 2008)). Collective action claims are subject to an additional procedural requirement:

        In determining when an action is commenced for purposes of section 255 of this
        title, an action commenced on or after May 14, 1947 under the Fair Labor Standards
        Act of 1938, as amended . . . shall be considered commenced on the date when the
        complaint is filed; except that in the case of a collective or class action instituted
        under the Fair Labor Standards Act of 1938, as amended . . . it shall be considered
        commenced in the case of any individual claimant—

        (a) on the date when the complaint is filed, if he is specifically named as a party
        plaintiff in the complaint and his written consent to become a party plaintiff is filed
        on such date in the court in which the action is brought, or



Page 3 –OPINION & ORDER
         (b) if such written consent is not so filed or if his name did not so appear—on the
         subsequent date on which such written consent is filed in the court in which the
         action was commenced.

29 U.S.C. § 256; see also 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any such

action [brought under 29 U.S.C. § 207] unless he gives his consent in writing to become such a

party and such consent is filed in the court in which such action is brought.”).

         Thus, “[w]hen plaintiffs have filed a ‘collective action’ under § 216(b), all plaintiffs,

including named plaintiffs, must file a consent to suit with the court in which the action is brought.”

Bonilla v. Las Vegas Cigar Co., 61 F. Supp.2 1129, 1132-33 (D. Nev. 1999).                       Although, as the

court in Bonilla observed, this requirement is “redundant and unusual,” it is also clearly required

by both §§ 256 and 216(b). Id. at 1139. “Notwithstanding the fact that the statutory requirements

are repetitive or wasteful, they are the unambiguous requirements which Congress has duly

enacted. . . . It is not for the courts to rewrite statutes which they find unwise.” Id. at 1139-40.

         When the named plaintiff files his consent to join the collective action at some time after

the filing of the complaint, the action is deemed to be “commenced” on the date when the consent

has been filed. 29 U.S.C. § 256(b); see also Bonilla, 61 F. Supp.2d at 1133 (“Although the

consents may be filed after the complaint, the action is not deemed commenced with respect to

each individual plaintiff until his or her consent has been filed.”).

         In the present case, Plaintiff filed the original complaint on October 15, 2017, but did not

file a written consent until April 5, 2018. ECF Nos. 1, 18. Defendants argue the action did not

commence until Plaintiff filed the written consent and that, as a consequence, Plaintiff’s claims

are time-barred to the extent that they seek to reach beyond April 5, 2015.1 Plaintiff contends that


1
 As noted, the statute of limitations for FLSA claims is two years, except in cases of willful violations, in which
case the action must be commenced within three years. 29 U.S.C. § 255(a). Plaintiff has alleged the existence of a
willful violation, FAC ¶ 62, and the Court accepts that allegation as true for the purposes of this motion.


Page 4 –OPINION & ORDER
his claims are not time barred because (1) he has brought an individual action under the FLSA,

rather than a collective action; (2) a collective action is not “instituted” under the FLSA until the

plaintiff either seeks to conditionally certify a class or an unnamed plaintiff files a consent to join

in the action; and (3) the statute of limitations has been tolled from the date on which Plaintiff

unsuccessfully attempted to join in the earlier Matthew Wilson case.

   I.         This is a dual capacity action

          Plaintiff asserts that he has not filed a collective action case and, instead, seeks to vindicate

his individual rights under the FLSA. As an individual action, Plaintiff’s claims would not be

subject to the written consent requirements of § 256 and his claim would be deemed to have

commenced on the date of the original complaint. 29 U.S.C. § 256.

          Although additional procedural requirements are triggered in collective action cases, the

FLSA does not define “collective action.” See, e.g., Bonilla, 61 F. Supp.2d at 1133 (so noting).

In Gray v. Swanney-McDonald, Inc., 436 F.2d 652 (1971), the Ninth Circuit held that “collective

action” was meant to apply to “representative action[s],” which were “brought for the benefit of

unnamed plaintiffs, or in the name of any plaintiff who is suing in a representative capacity.” Id.

at 655.

          Based on the holding of Gray, the Bonilla court concluded that a case should be considered

a collective action “where plaintiffs, on the face of their complaint, purport to sue on behalf of

themselves and others similarly situated.” Bonilla, 61 F. Supp.2d at 1138 (internal quotation marks

and citation omitted); see also Frye, 495 F. App’x at 676 (“Frye’s Complaint unambiguously

signaled his intent to pursue a collective action under the FLSA; he needed to comply with the

FLSA’s written-consent requirement within the statute of limitations.”). In assessing whether the

case was facially for collective action, the Bonilla court noted that the complaint used the phrase




Page 5 –OPINION & ORDER
“and other employees of Las Vegas Cigar Company similarly situated,” nine times in the four

pages of the complaint, and identified itself as a collective action in the case caption. Bonilla, 61

F. Supp.2d at 1139. “Most importantly,” the court noted, the plaintiffs sought “recovery not only

for themselves, but for other similarly situated in their prayer for relief.” Id.

        In this case, the FAC explicitly identifies itself as a collective action, notwithstanding

Plaintiff’s arguments in response to the present motion. As in Bonilla, the case caption identifies

the FAC as the “First Amended Collective Action Complaint.”

        The opening paragraph of the FAC alleges that “Plaintiff is used interchangeably with

technicians as all Installation Technicians were subjected to the same pattern, practice, and policy

of not counting all hours worked each date toward the total hours worked each week.” FAC ¶ 1.

There are numerous references to “similarly situated employees” and the FAC frequently, albeit

inconsistently, refers to “plaintiffs” in the plural. See, e.g., FAC ¶¶ 21, 22, 24, 42, 43, 52.

        The FAC repeatedly expresses Plaintiff’s intention to represent the interests of other

unnamed plaintiffs and to seek recovery on their behalf. For example, in an unnumbered line of

the FAC between ¶¶ 51 and 52, the FAC alleges “Plaintiffs seek to represent all employees

collectively.” This unambiguous statement is in bold and all capital letters. The phrase “Plaintiff

on his own behalf and the class he seeks to represent,” is also used repeatedly. FAC ¶¶ 58, 59, 63,

64. The FAC discusses two distinct subcategories of employees, but concludes that “Regardless,

plaintiff seeks to represent all installation technicians as they were all subjected to the same policy,

pattern, and practice of not having all hours actually worked counted toward the total hours they

worked each week.” FAC ¶ 54. Plaintiff also seeks “[d]esignation of this action as a collective

action on behalf of plaintiff and the class he seeks to represent pursuant to the FLSA,” and

“[d]esignation of plaintiff as the class representative.” FAC ¶ 71.




Page 6 –OPINION & ORDER
        On its face, this is clearly a collective action complaint. As in Bonilla, Plaintiff explicitly

seeks to represent similarly situated individuals and to recover for himself and unnamed employee

plaintiffs. As noted, the FAC opens with an explanation that all references to “plaintiff” should

be construed as interchangeable with all other installation technicians.

        Plaintiff also argues that he has commenced a “dual capacity” action, in which he seeks to

pursue both his individual claims and those of a collective action class. A similar argument was

advanced in a recent District of Oregon case, Gessele v. Jack in the Box, Inc., 6 F. Supp.3d 1141

(D. Or. 2014). In Gessele, the court concluded that an FLSA plaintiff must give sufficient notice

that he wishes to pursue a “dual capacity” as opposed to a purely individual claim or collective

action. Id. at 1160. The Gessele court also noted that the complaint explicitly identified itself as

a collective action, and the plaintiffs consistently sought relief for themselves and for others of

their class. Id. at 1159. Ultimately, the court concluded that the plaintiffs did not provide sufficient

notice of their intention to proceed in a dual capacity: “‘A mere recitation in pleadings of the phrase

‘individually and on behalf of all others similarly situated,’ absent any further indication in the

Complaint or subsequent filings of an intention to proceed in a dual capacity, is not sufficient to

put the employer and the Court on notice of an individually-filed action.’” Id. at 1160 (quoting

Faust v. Comcast Cable Commc’ns Mgmt., LLC, No. WMN-10-2336, 2013 WL 5587291, at *8

(D. Md. Oct. 9, 2013)).

        The Court has carefully reviewed the FAC and notes that, unlike the plaintiffs in Bonilla

and Gessele, Plaintiff in this case differentiated between his individual claims for relief and those

implicated by the collective action. FAC ¶ 71. Both Bonilla and Gessele placed considerable

weight on the plaintiffs’ failure to clearly allege a claim for relief apart from what was sought as

part of the collective action. Although the collective action allegations in this case clearly




Page 7 –OPINION & ORDER
predominate over the scattered references to an individual action, the Court is satisfied that

Plaintiff has sufficiently put Defendants on notice that he intends to pursue his individual rights in

addition to the collective action claim. The Court concludes, therefore, that while Plaintiff’s

collective action claims did not accrue until April 5, 2018, his individual claims accrued on the

date of his original complaint.

    II.      Commencement of a collective action

          Next, Plaintiff argues that he has not “initiated” a collective action because he has not

sought to certify a class, nor have any unnamed plaintiffs sought to join in the putative collective

action class. As such, Plaintiff argues, he is not subject to the written consent requirements of an

FLSA collective action.

          In support of this position, Plaintiff relies on the Fifth Circuit’s decision in Allen v. Atl.

Richfield Co., 724 F.2d 1131 (5th Cir. 1984). In Allen, the Fifth Circuit rejected the notion that an

action involving multiple named plaintiffs was a “collective action,” despite the fact that the

plaintiffs sought to represent themselves and other similarly situated employees. Id. at 1135. The

Fifth Circuit concluded that “the action never evolved into a collective or class action since no

unnamed plaintiff ever came forward and filed a written consent to suit, asking to be made a party

plaintiff.” Id.

          The reasoning of Allen was rejected by the district court in Bonilla. The court concluded

Allen was at odds with the plain language of the statute, which does not require an unnamed

plaintiff to opt-in before a collective action commences. Bonilla, 61 F. Supp.2d at 1134. The

Bonilla court also observed that, under the Allen framework, “[o]nce another plaintiff opts in, the

named plaintiffs would have to file their consents and the statute of limitations would be tolled

from the date the consents are filed, not from the date of the complaint.” Id. In such a situation,




Page 8 –OPINION & ORDER
the named plaintiff could find his claims at the mercy of, and possibly time-barred by, the latter

addition of an unnamed potential plaintiff. Id. Such an outcome, the court reasoned, was clearly

not the intent of the statute. Id.

        In Gessele, the court similarly rejected the Allen analysis, noting that the Allen involved

multiple individual plaintiffs proceeding jointly, rather than as an FLSA collective action. Gessele,

6 F. Supp.3d at 1155. The plain language of the statute provided that an FLSA collective action

commenced upon the filing of a written consent. Id. at 1158.

        Plaintiff also cites to the Ninth Circuit’s recent decision in Rangel v. PLS Cashers of Cal.,

Inc., 899 F.3d 1106 (9th Cir. 2018). The plaintiff in Rangel brought individual and collective

action claims under the FLSA, which were dismissed on res judicata grounds before any class was

certified. Id. at 1109. In a footnote, the Ninth Circuit noted that “A collective is not formed until

other plaintiffs file consent forms with the court joining (that is, ‘opting into’) the original named

plaintiff’s case. No plaintiffs joined Rangel’s putative collective action before it was dismissed,

so no collective was ever formed. It follows that the only claims at issue in the present appeal are

Rangel’s individual FLSA claims.” Id. at 1109 n.1 (internal citations omitted). The issue in the

present case is not, however, whether a collective was formed. Rather, this case turns on the

question of when a collective action claim is deemed “commenced” under § 256 for purposes of

the statute of limitations, an issue which was not before the Rangel court and so was not addressed

in the court’s decision.

        This is clear from another recent Ninth Circuit decision, Campbell v. City of Los Angeles,

903 F.3d 1090 (9th Cir. 2018), which held that “[a] collective action is instituted when workers

join a collective action complaint by filing opt-in forms with the district court.” Id. at 1101. This

is entirely consistent with the plain language of § 256, which provides that a collective action is




Page 9 –OPINION & ORDER
“commenced” by the filing of a written consent, even when the written consent is that of the named

plaintiff and post-dates the filing of the complaint. Campbell also disposes of Plaintiff’s argument

that the commencement of a collective action does not occur until the filing of a motion to certify

the putative class: “[P]reliminary certification is neither necessary nor sufficient for the existence

of a collective action.” Id. at 1101 (internal quotation marks and citation omitted, alterations

normalized, emphasis in original).

              Consistent with the plain language of § 256, a collective action under the FLSA

“commences” when the there is both a complaint and a written consent, without regard to whether

any unnamed plaintiff has opted into the suit, or whether the named plaintiff has affirmatively

sought to certify the putative class. Applied to the facts of this case, Plaintiff’s collective action

“commenced” when he filed his written consent on April 5, 2018.

       III.      Tolling

              Finally, Plaintiff argues that the statute of limitations has been tolled from the date of his

consent to join the Matthew Wilson case through the entry of final judgment in that case. Plaintiff

offers no caselaw or other support for this position. To the extent that Plaintiff seeks to toll the

statute of limitations by invoking the savings provision of ORS 12.220,2 that argument is


2
    ORS 12.220 provides:
          (1) Notwithstanding ORS 12.020, if an action is filed with a court within the time allowed by
          statute, and the action is involuntarily dismissed without prejudice on any ground not adjudicating
          the merits of the action, or is involuntarily dismissed with prejudice on the ground that the plaintiff
          failed to properly effect service of summons within the time allowed by ORS 12.020 and the
          statute of limitations for the action expired, the plaintiff may commence a new action based on the
          same claim or claims against a defendant in the original action if the defendant had actual notice
          of the filing of the original action not later than 60 days after the action was filed.
          (2) If, pursuant to subsection (1) of this section, a new action is commenced in the manner
          provided by ORS 12.020 not later than 180 days after the judgment dismissing the original action
          is entered in the register of the court, the new action is not subject to dismissal by reason of not
          having been commenced within the time allowed by statute.
          (3) A new action may be commenced only once under this section for the same claim or claims.
          (4) All defenses that would have been available if the original action had been commenced within
          the time otherwise allowed by statute shall be available in a new action commenced under this
          section.


Page 10 –OPINION & ORDER
unavailing. As Judge Brown recently noted, federal courts borrow state statutes of limitation and

savings provisions in the absence of a federal statute of limitations. Gessele v. Jack in the Box,

Inc., 3:14-cv-1092-BR, 2016 WL 1056976, at *8 (D. Or. Mar. 10, 2016) (citing Crain v. Gaston

Cnty. Bd. of Educ., No. 3:15-CV-00188-GCM, 2015 WL 6449413, at *4 (W.D. N.C. Oct. 23,

2015)). When the federal statute provides an appropriate statute of limitations, however, federal

courts do not apply state savings statutes. Id. “If Congress explicitly put a limit upon the time for

enforcing a right which it created, there is an end of the matter. The Congressional statute of

limitation is definitive.” Holmberg v. Armbrecht, 327 U.S. 392, 395 (1946). In the present case,

§ 256 imposes a clear limitations period and the application of ORS 12.220 is therefore

inappropriate. Accordingly, the Court concludes that this action was not tolled by the filing of

Plaintiff’s written consent in the earlier Matthew Wilson action.

       Plaintiff does not appear to seek an equitable tolling of the statute of limitations and so the

Court does not address that issue, other than to note that nothing prevented Plaintiff from filing his

written consent at the same time as the original complaint in this action. As the Bonilla court

observed, the requirements for commencing an FLSA collective action “are hardly onerous or

burdensome.” Bonilla, 61 F. Supp.2d at 1139.




Page 11 –OPINION & ORDER
                                         CONCLUSION

       For the reasons set forth above, Defendants’ Partial Motion for Summary Judgment is ECF

No. 25, is GRANTED in part and DENIED in part. Plaintiff’s FLSA collective action claim

commenced, for purposes of the statute of limitations, on April 5, 2018. Plaintiff’s individual

FLSA claim commenced, for the purposes of the statute of limitations, on the date of the filing of

the original Complaint in this action.

       It is so ORDERED and DATED this 31st          day of January, 2019.


                                             s/Michael J. McShane
                                             MICHAEL McSHANE
                                             United States District Judge,




Page 12 –OPINION & ORDER
